DETAILED ACTION
                 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 15-19 and 22-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, and 7-11 of U.S. Patent No. 10,542,913. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘913 anticipates the subject matter in the instant claims. Claim 15 recites a method for motion tracking of a subject in medical brain imaging with magnetic resonance imaging (preamble, encompassed by claim 1 of ‘913), the method comprising providing a light projector and a first camera (providing a light projector and a first camera; encompassed by claim 1 of ‘913); projecting a first patter sequence onto a surface region of the subject with the light projector (projecting step; encompassed by claim 1 of ‘913), the surface region at least partly covering a nasal region of the subject, wherein the subject is positioned in a scanner borehole of an MR scanner, the first pattern sequence comprising a first primary pattern (projecting step; encompassed by claim 1 of ‘913); detecting the projected first pattern sequence with the first camera (detecting step; encompassed by claim 1 of ‘913); and determining motion tracking parameters based on the first pattern sequence and the detected first pattern sequence (determining motion tracking parameters step; encompassed by claim 1), wherein determining motion tracking parameters comprises generating a 3D point cloud representation of the surface region (generating a 3D point cloud representation step; encompassed by claim 1); sending the motion tracking parameters to the MR scanner or a control unit for motion correction of scanning images (encompassed by claim 7 of ‘913). Claim 16 is encompassed by claim 1 of ‘913. Claim 17 is encompassed by claim 5 of ‘913. Claim 18 is encompassed by claim 3 of ‘913. Claim 19 is encompassed by claim 4 of ‘913. Claim 22 is encompassed .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “wherein the light projector has a resolution of HVGA (480x320 pixels) or more” which renders the scope of the claim indefinite. The claim recites an open-ended range.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 30-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacFarlane et al. (US 2009/0039235) in view of Reinhold (US 2012/0253201).
MacFarlane et al. discloses an apparatus comprising a control unit ([0035]), a light projector comprising a light source and a light modulator (520; 530; [0072]), a first camera (580); wherein the apparatus is configured for projecting a first pattern sequence onto a surface region of the subject with the light projector ([0035]; Fig. 12), the first pattern sequence comprising a first primary pattern ([0032]); detecting the projected first pattern sequence with the first camera (1430); and determining motion tracking parameters based on the first pattern sequence and the detected first pattern sequence (1440); sending the motion tracking parameters to the MR scanner or an external computer (1450; [0087-0088]). MacFarlane et al. discloses the subject matter substantially as claimed except for the surface region at least partly covering a nasal region of the subject. However, MacFarlane et al. discloses motion tracking, in particular head tracking wherein the surface region is the forehead. The Examiner’s position is that the projected location is considered as intended use, in which the apparatus of MacFarlane et al is capable of projecting on to any surface on the head. MacFarlane et al. discloses the subject matter substantially as claimed except for determining motion tracking by generating a 3D point cloud representation of the surface region. However, Reinhold teaches in the same field of endeavor 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793